Exhibit 10.12
ABERCROMBIE & FITCH CO.
NONQUALIFIED SAVINGS AND SUPPLEMENTAL RETIREMENT PLAN (II)
     The Company adopted the Abercrombie & Fitch Co. Nonqualified Savings &
Supplemental Retirement Plan, effective July 1, 1998, as most recently amended
January 1, 2001. The Plan is hereby amended and restated, as set forth below, to
comply with the restrictions imposed by Section 409A of the Code.
     In order to comply with Section 409A of the Code, effective immediately
before January 1, 2009, the Abercrombie & Fitch Co. Nonqualified Savings &
Supplemental Retirement Plan is divided into two sub-plans, one of which shall
be named the Abercrombie & Fitch Co. Nonqualified Savings & Supplemental
Retirement Plan I (“Plan I”) and the other of which shall be named the
Abercrombie & Fitch Co. Nonqualified Savings & Supplemental Retirement Plan II
(“Plan II”). Plan I shall contain the terms and conditions of the Plan as in
effect on October 3, 2004, as amended effective as of January 1, 2009, in a
manner that did not constitute a material modification. The terms of Plan II
shall comply with the requirements of Section 409A of the Code as provided
herein. Any “amounts deferred” in taxable years beginning before January 1, 2005
(within the meaning of Section 409A of the Code) and any earnings thereon shall
be governed by the terms of Plan I, and it is intended that such amounts and the
earnings thereon shall be exempt from the application of Section 409A of the
Code. Any “amount deferred” in taxable years beginning on or after January 1,
2005 (within the meaning of Section 409A of the Code) and any earnings thereon
shall be governed by the terms and conditions of Plan II, and it is intended
that such amounts and the earnings thereon shall be subject to and comply with
the payment restrictions imposed under Section 409A of the Code.
ARTICLE I
DEFINITIONS
     For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:
     “Account” means the bookkeeping account maintained by the Committee on
behalf of each Participant pursuant to this Plan. The sum of each Participant’s
Sub-Accounts, in the aggregate, shall constitute his Account. The Account and
each and every Sub-Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.
     “Affiliated Group” means (i) the Company, and (ii) all entities with whom
the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and
(3) of the Code for purposes of determining a controlled group of corporations
under Section 414(b) of the Code, the language “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in Section 1563(a)(1),
(2), and (3) of the Code, and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control

 



--------------------------------------------------------------------------------



 



for purposes of Section 414(c) of the Code, “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Section 409A of the Code.
     “Aggregated Plan” means any plan that is required to be aggregated with the
Plan under Section 409A of the Code. For purposes of clarity, the portion of the
Plan consisting of the right to defer Base Salary and Incentive Compensation
shall be treated as separate and apart from, and shall not be aggregated with,
the portion of the Plan consisting of the right to receive credits of Company
Contributions.
     “Base Salary” means the annual base rate of cash compensation payable from
the United States by the Affiliated Group to a Participant during a calendar
year, excluding Incentive Compensation, bonuses, commissions, severance
payments, Company Contributions, qualified plan contributions or benefits,
expense reimbursements, fringe benefits prior to reduction for any deferrals
under this Plan or any other plan of the Affiliated Groups under Sections 125 or
401(k) of the Code. For purposes of this Plan, Base Salary payable after the
last day of a calendar year solely for services performed during the final
payroll period described in Section 3401(b) of the Code containing December 31
of such year shall be treated as earned during the subsequent calendar year.
     “Beneficiary” or “Beneficiaries” means the person or persons, including one
or more trusts, designated by a Participant in accordance with the Plan to
receive payment of the remaining balance of the Participant’s Account in the
event of the death of the Participant prior to the Participant’s receipt of the
entire vested amount credited to his Account (or, if none, his beneficiary under
the SARP).
     “Beneficiary Designation Form” means the form established from time to time
by the Committee that a Participant completes signs and returns to the Committee
to designate one or more Beneficiaries.
     “Board” means the Board of Directors of the Company.
     “Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commencement Date” has the meaning given to such term in Section 2.3
hereof.
     “Committee” means the committee appointed to administer the Plan. Unless
and until otherwise specified, the Committee under the Plan shall be the Benefit
Plans Committee under the SARP, or its designee.
     “Company” means Abercrombie & Fitch Co. and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of Abercrombie & Fitch Co. with any other corporation, limited
liability company, joint venture, partnership or other entity or entities.

2



--------------------------------------------------------------------------------



 



     “Company Contributions” means the Matching Credits, Retirement Credits and
Discretionary Credits made to a Participant’s Account under Article V.
     “Compensation Committee” means (i) the Compensation Committee of the Board
or (ii) if none exists, the Board.
     “Deferral Election” means the Participant’s election on a form approved by
the Committee to defer a portion of his Base Salary, Incentive Compensation or
both in accordance with the provisions of Article III.
     “Deferral Sub-Account” means the Participant’s Sub-Account consisting of
his Base Salary and Incentive Compensation deferrals and attributable Earnings
Credits made under the Plan.
     “Discretionary Credits” means the Company Contributions described in
Section 5.4.
     “Discretionary Sub-Account” means the Participant’s Sub-Account consisting
of his Discretionary Credits and attributable Earnings Credits.
     “Earnings Credits” means the earnings amounts described in Article VI.
     “Effective Date” means January 1, 2009.
     “Eligible Employee” has the meaning given to such term in Section 2.1
hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Incentive Compensation” means cash compensation payable from the United
States to a Participant pursuant to an incentive compensation or retention plan,
including but not limited to an annual, semi-annual or long-term incentive
compensation plan, whether such plan is now in effect or hereafter established
by the Affiliated Group, which the Committee may designate from time to time.
     “Matching Credits” means the various matching amounts described in
Section 5.2, consisting of his Base and Additional Matching Credits thereunder.
     “Matching Sub-Account” means the Participant’s Sub-Account consisting of
his Matching Credits and attributable Earnings Credits made to the Plan on
behalf of the Participant.
     “Newly Eligible Participant” means any Eligible Employee who (i) as of his
Commencement Date, is not eligible to participate in the Plan or an Aggregated
Plan, and (ii) if he previously participated in the Plan or an Aggregated Plan,
has either (A) received payments of all amounts previously deferred under the
Plan and any Aggregated Plan as of the Commencement Date, and on or before the
last payment was not eligible to continue participation in the Plan or any
Aggregated Plan for periods after the last payment, or (B) regardless of whether
he has received full payment of all amounts deferred under the Plan or an
Aggregated Plan, ceased to be eligible to participate in the Plan and any
Aggregated Plan (other

3



--------------------------------------------------------------------------------



 



than the accrual of earnings) for a period of at least 24 consecutive months
prior to his new Commencement Date.
     “Participant” means any Eligible Employee who (i) at any time elected to
defer the receipt of Base Salary and/or Incentive Compensation in accordance
with the Plan (including amounts treated as Transferred Amounts) or received a
credit to his Account pursuant to Article V hereof (including amounts treated as
Transferred Amounts), and (ii) in conjunction with his Beneficiary, has not
received a complete payment of the vested amount credited to his Account.
     “Payment Election” means the Participant’s election on a form approved by
the Committee that is filed along with a Deferral Election, or with respect to
Company Contributions, that sets forth the time and form of payment of such
deferrals or Company Contributions as provided in Article IV.
     “Performance-Based Compensation” means Incentive Compensation that is based
on services performed over a period of at least twelve (12) months and that
constitutes “performance-based compensation” within the meaning of Section 409A
of the Code. Where a portion of an amount of Incentive Compensation would
qualify as Performance-Based Compensation if the portion were the sole amount
available under a designated incentive plan, that portion of the award will not
fail to qualify as Performance-Based Compensation if that portion is designated
separately by the Committee on the Deferral Election or is otherwise separately
identifiable under the terms of the designated incentive plan, and the amount of
each portion is determined independently of the other.
     “Performance Period” means, with respect to any Incentive Compensation, the
period of time during which such Incentive Compensation is earned.
     “Plan” means this deferred compensation plan, which shall be known as the
Abercrombie & Fitch Co. Nonqualified Savings & Supplemental Retirement Plan
(II).
     “Plan Year” means the calendar year.
     “Prior Plan” means the Abercrombie & Fitch Co. Nonqualified Savings &
Supplemental Retirement Plan (I).
     “Rehired Participant” means, with respect to any rehired or transferred
employee, an Eligible Employee who at any time during the 24-month period ending
on the Eligible Employee’s new Commencement Date participated in or was eligible
to participate in the Plan or an Aggregated Plan.
     “Retirement Credits” means the Company Contributions described in
Section 5.3(a).
     “Retirement Date” means, with respect to a Participant hired prior to
attaining age 60, the date the Participant attains age 55 and has completed five
years of service under the SARP. With respect to a Participant hired on or after
the date he attains age 60, Retirement Date means the date he attains age 65.
For the purposes hereof, a Participant’s hire date is the individual’s date of
hire by the Company which immediately precedes the date the Participant first
became eligible to participate in the Plan.

4



--------------------------------------------------------------------------------



 



     “Retirement Sub-Account” means the Participant’s Sub-Account consisting of
his Retirement Credits and attributable Earnings Credits.
     “SARP” means The Abercrombie & Fitch Co. Savings and Retirement Plan.
     “SARP Entry Date” means the Participant’s entry date under the SARP.
     “Separation from Service” means a termination of employment with the
Affiliated Group in such a manner as to constitute a “separation from service”
as defined under Section 409A of the Code. For this purpose, the employment
relationship is treated as continuing intact while a Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to reemployment with the Affiliated Group under an applicable
statute or by contract. For purposes of this definition, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Affiliated Group. If the period of leave exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 12-month
period of absence may be substituted for such six-month period.
     “Specified Employee” means a “specified employee”, as defined in
Section 409A of the Code (with such classification to be determined in
accordance with the methodology established by the Company from time to time in
its sole discretion), of the Company or any entity which would be considered to
be a single employer with the Company under Section 414(b) or Section 414(c) of
the Code.
     “Sub-Account” means the Deferral Sub-Account, Matching Sub-Account,
Retirement Sub-Account, and Discretionary Sub-Account maintained by the
Committee on behalf of Participants pursuant to the Plan.
     “Subsequent Payment Election” has the meaning given to such term in
Section 4.2 hereof.
     “Transferred Amounts” shall have the meaning provided in Section 11.1(b).
     “Unforeseeable Emergency” means an “unforeseeable emergency” as defined
under Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     2.1 Selection by Committee. Participation in the Plan is limited to those
employees of the Affiliated Group who (i) are paid from the United States,
(ii) are expressly selected by the Committee, in its sole discretion, to
participate in the Plan, (iii) are a member of a “select group of management or
highly compensated employees,” within the meaning of Sections 201, 301 and 401
of ERISA (the “Eligible Employees”), and (iv) at the time of their initial
eligibility, have an annual compensation rate no less than the rate specified in
Section 414(q)(1)(B)(i) of the Code. In lieu of expressly selecting Eligible
Employees for Plan participation, the Committee may establish eligibility
criteria (consistent with the requirements of a “select group of management or
highly compensated employees” under ERISA) providing for participation of all
Eligible Employees who satisfy such criteria. The Committee may at any time, in
its sole discretion, change the eligibility criteria for Eligible Employees, or
determine that one or more Participants will cease to be an Eligible Employee.
     2.2 Enrollment Requirements. As a condition to participation, each selected
Eligible Employee shall complete, execute and return to the Committee a Deferral
Election, Payment Election and Beneficiary Designation Form no later than the
date or dates specified by the Committee. In addition, the Committee may
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.
     2.3 Commencement Date. Each Eligible Employee shall commence participation
on the date designated by the Committee (the “Commencement Date”); provided,
however, that if an Eligible Employee has not satisfied the applicable
enrollment requirements of Section 2.2 within thirty (30) days of his
Commencement Date (or such earlier date as specified by the Committee), such
individual shall not be eligible to make a Deferral Election for the year in
which he first becomes eligible to participate in the Plan.
     2.4 Termination. An Eligible Employee’s entitlement to defer Base Salary
shall cease with respect to the calendar year following the calendar year in
which he ceases to be an Eligible Employee. An Eligible Employee’s entitlement
to defer Incentive Compensation earned during a Performance Period shall cease
as of the date of his Separation from Service. Notwithstanding the foregoing, an
Eligible Employee shall continue to be subject to all of the terms and
conditions of the Plan for as long as he remains a Participant.
ARTICLE III
DEFERRAL ELECTIONS
     3.1. New Participants.
          (a) Qualification as a New Participant. This Section 3.1 applies to
each Newly Eligible Participant whose Commencement Date occurs after the first
day of a calendar year but prior to November 1 of such calendar year (or such
earlier date as specified by the Committee from time to time), excluding any
Rehired Participant who as of the time of his

6



--------------------------------------------------------------------------------



 



Commencement Date has an Account balance in the Plan or has a Deferral Election
on file for the calendar year.
          (b) Deferral Election. A Newly Eligible Participant described in
Section 3.1(a) may elect to defer his Base Salary earned during such calendar
year or his Incentive Compensation earned during any Performance Period that
commences in such calendar year by filing a Deferral Election with the Committee
in accordance with the following rules:
               (i) Timing; Irrevocability. The Deferral Election must be filed
with the Committee by, and shall become irrevocable as of, the thirtieth (30th)
day following the Participant’s Commencement Date (or such earlier date as
specified by the Committee on the Deferral Election).
               (ii) Base Salary. The Deferral Election shall only apply to Base
Salary earned during such calendar year beginning with the first payroll period
that begins immediately after the date that the Deferral Election becomes
irrevocable in accordance with Section 3.1(b)(i) hereof.
               (iii) Incentive Compensation. The Deferral Election shall only
apply to Incentive Compensation with respect to a Performance Period that
commences during such year but after the Deferral Election becomes irrevocable
in accordance with Section 3(b)(i) hereof.
     3.2. Annual Deferral Elections. Unless Section 3.1 applies, an Eligible
Employee may elect to defer Base Salary for a calendar year or his Incentive
Compensation for a Performance Period, as the case may be, by filing a Deferral
Election with the Committee in accordance with the following rules:
          (a) Base Salary. The Deferral Election with respect to Base Salary
must be filed with the Committee by, and shall become irrevocable as of,
December 31 (or such earlier date as specified by the Committee on the Deferral
Election) of the calendar year next preceding the calendar year for which such
Base Salary would otherwise be earned.
          (b) Incentive Compensation. The Deferral Election with respect to
Incentive Compensation must be filed with the Committee by, and shall become
irrevocable as of, December 31 (or such earlier date as specified by the
Committee on the Deferral Election) of the calendar year next preceding the
calender year in which a Performance Period commences in which such Incentive
Compensation would otherwise be earned.

7



--------------------------------------------------------------------------------



 



          (c) Performance-Based Compensation.
               (i) Notwithstanding anything contained in this Section 3.2 to the
contrary, and only to the extent permitted by the Committee, the Deferral
Election with respect to Incentive Compensation that constitutes
Performance-Based Compensation must be filed with the Committee by, and shall
become irrevocable as of, the date that is 6 months before the end of the
applicable Performance Period (or such earlier date as specified by the
Committee on the Deferral Election), provided that in no event may such Deferral
Election be made after such Incentive Compensation has become “readily
ascertainable” within the meaning of Section 409A of the Code.
               (ii) In order to make a Deferral Election under this
Section 3.2(c), the Participant must perform services continuously from the
later of the beginning of the Performance Period or the date the performance
criteria are established through the date a Deferral Election becomes
irrevocable under this Section 3.2(c).
               (iii) A Deferral Election made under this Section 3.2(c) shall
not apply to any portion of the Performance-Based Compensation that is actually
earned by a Participant regardless of satisfaction of the performance criteria.
               (iv) To the extent permitted by the Committee, an Eligible
Employee described in Section 3.1(a) hereof shall be permitted to make a
Deferral Election with respect to Performance-Based Compensation in accordance
with this Section 3.2(c) provided that the Eligible Employee satisfies all of
the other requirements of this Section 3.2(c).
     3.3. Amount Deferred. A Participant shall designate on the Deferral
Election the portion of his Base Salary, Incentive Compensation or both that is
to be deferred to his Deferral Sub-Account in accordance with this Article III.
Unless otherwise determined by the Committee, a Participant may defer (in 1%
increments) up to 75% of his Base Salary and up to 100% of his Incentive
Compensation for any Plan Year.
     3.4. Duration and Cancellation of Deferral Elections.
          (a) Duration. Once irrevocable, a Deferral Election shall apply from
calendar year to calendar year, or Performance Period to Performance Period,
until terminated or modified by a Participant in accordance with the terms of
Sections 3.2. Except as provided in Section 3.4(b) hereof, a Deferral Election,
once irrevocable, cannot be cancelled during a calendar year or Performance
Period. In the case of an Eligible Employee (or previously Eligible Employee)
who has an existing Deferral Election in place for the calendar year in which
his Commencement Date occurs, the existing Deferral Election shall apply to his
Base Salary but not his Incentive Compensation for such calendar year.
          (b) Cancellation.
               (i) The Committee may, in its sole discretion, cancel a
Participant’s Deferral Election where such cancellation occurs by the later of
the end of the Participant’s taxable year or the 15th day of the third month
following the date the Participant incurs a “disability.” For purposes of this
Section 3.4(b)(i), a disability refers to any medically

8



--------------------------------------------------------------------------------



 



determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months.
               (ii) The Committee may, in its sole discretion, cancel a
Participant’s Deferral Election due to an Unforeseeable Emergency or a hardship
distribution pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).
               (iii) If a Participant’s Deferral Election is cancelled with
respect to a particular calendar year or Performance Period in accordance with
this Section 3.4(b), he may make a new Deferral Election for a subsequent
calendar year or Performance Period, as the case may be, only in accordance with
Section 3.2 hereof.
ARTICLE IV
PAYMENT ELECTIONS
     4.1. Initial Payment Election. A Participant shall file an initial Payment
Election in accordance with the following rules:
          (a) Timing; Irrevocability. Subject to Section 4.3, each Newly
Eligible Participant shall file an initial Payment Election with the Committee
within thirty (30) days of his Commencement Date. Such Payment Election shall
designate the form of payment of his Account as provided in Section 4.1(b) and
shall become irrevocable as of the thirtieth (30th) day after his Commencement
Date (or such earlier date specified by the Committee from time to time). Once
irrevocable, a Payment Election may only be changed in accordance with
Section 4.2.
          (b) Form of Payment. A Participant may elect on his Payment Election
to receive his Account in cash in a single lump sum or annual installments over
a five (5) or ten (10) year period. The form of payment designated by the
Participant in accordance with this Section 4.1(b) will apply to the portion of
the Participant’s Account attributable to deferrals earned and contributions
credited to his or her Account after the Payment Election becomes irrevocable.
          (c) Default Election. In the event a Participant fails to file a valid
Payment Election in accordance with Section 4.1(a) within thirty (30) days of
his Commencement Date, the Participant will be deemed to have filed an
irrevocable Payment Election to receive his Account in ten (10) annual
installments. Such deemed Payment Election may only be modified in accordance
with Section 4.2.

9



--------------------------------------------------------------------------------



 



     4.2. Subsequent Payment Elections.
          (a) Subsequent Payment Elections. A Participant may elect on a form
provided by the Committee to change the Payment Election with respect to his
Account (a “Subsequent Payment Election”). The Subsequent Payment Election shall
become irrevocable upon receipt by the Committee and shall be made in accordance
with the following rules:
               (i) Filing Procedure. The Subsequent Payment Election may not
take effect until at least twelve (12) months after the date on which it is
accepted by the Committee. The Subsequent Payment Election most recently
accepted by the Committee and that satisfies the requirements of this
Section 4.2 shall govern the payout of the Participant’s Account notwithstanding
anything contained in Section 4.1 or 4.3 hereof to the contrary.
               (ii) Change in Form of Payment Rules. A Participant may file two
Subsequent Payment Elections with the Committee (or such greater number as
expressly permitted by the Committee). Except in the event of the death or
Unforeseeable Emergency of the Participant, the payment of such Account will be
delayed until the fifth (5th) anniversary of the year (or month in the case of a
payment made in accordance with Section 7.1(b)) the Account would otherwise have
been paid under the Plan if such Subsequent Payment Election had not been made
(or, in the case of installment payments, which are treated as a single payment
for purposes of this Section, on the fifth (5th) anniversary of the first day of
the calendar year that the first installment payment was scheduled to be made).
               (iii) Acceleration Prohibited. The Committee shall disregard any
Subsequent Payment Election by a Participant to the extent such election would
result in an acceleration of the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.
     4.3 Special Rules with Respect to Rehired Participants.
          (a) Rehired Participants. This Section 4.3 applies to any Rehired
Participant who as of the time of his Commencement Date has an Account balance
in the Plan or has a Deferral Election on file for the calendar year. A Rehired
Participant described in this Section 4.3(a) shall not be permitted to make a
Payment Election in accordance with Section 4.1(a).
          (b) New Payment Elections. Notwithstanding Section 4.3(a), a Rehired
Participant described in Section 4.3(a) who does not have an Account balance on
his Commencement Date may file a new Payment Election with respect to future
deferrals and Company Contributions during the open enrollment period that
follows his or her Commencement Date. Such Payment Election must become
irrevocable no later than December 31 of the calendar year of such Rehired
Participant’s Commencement Date. The form of payment designated by the Rehired
Participant in accordance with this Section 4.3(b) will apply to the portion of
the Participant’s Account attributable to deferrals earned and contributions
credited to his or her Account after the Payment Election becomes irrevocable.
In all other respects the Payment Election will comply with the requirements of
Section 4.1(b) as to the form of payment that may be elected by the Rehired
Participant. In the event the Rehired Participant fails to make a new Payment
Election under this Section 4.3(b), the Rehired Participant’s

10



--------------------------------------------------------------------------------



 



Account shall be subject to Section 4.3(c). Once irrevocable, a Payment Election
may only be changed in accordance with Section 4.2.
          (c) Continuing Payment Elections. With respect to a Rehired
Participant who has an Account balance in the Plan as of his or her Commencement
Date and with respect to any Rehired Participant who fails to make a Payment
Election under Section 4.3(b), the Payment Election previously filed by such
Participant during his or her immediately prior period of participation in the
Plan shall continue to apply to all future deferrals and Company Contributions
credited to the Rehired Participant’s Account. Such Payment Election may only be
modified in accordance with Section 4.2.
ARTICLE V
COMPANY CONTRIBUTIONS
     5.1. Company Contributions. Any entity in the Affiliated Group may, in its
sole discretion, provide Company Contributions under this Plan with respect to
one or more Participants as set forth in this Article V.
     5.2. Matching Credits.
          (a) Base Matching Credit. For each payroll period, a Participant who
has a Deferral Election of Base Salary or Incentive Compensation in effect for
the Plan Year (or portion thereof) shall receive a “Base Matching Credit” under
the Plan equal to 100% of his Base Salary and Incentive Compensation deferrals
for the Plan Year (or portion thereof) with respect to the first 3% of his Base
Salary and Incentive Compensation earned in the Plan Year.
          (b) Additional Matching Credit. For each Plan Year, a Qualifying SARP
Participant shall receive an “Additional Matching Credit” under the Plan equal
to 3% of his Excess Compensation for the Plan Year; provided, however, such
Additional Matching Credit for a Plan Year shall not be made with respect to
Excess Compensation that exceeds the amount the Participant deferred under the
Plan for that Plan Year unless the Participant has made the maximum pre-tax
deferral under the SARP that is permitted under Section 402(g) of the Code for
the Plan Year. For purposes hereof:
               (i) “Qualifying SARP Participant” is a Participant who (A) is a
participant of the SARP during the Plan Year and (B) has a Deferral Election of
Base Salary in effect under the Plan equal to at least 3% (or for Plan Years
ending before January 1, 2009, such lesser percentage accepted by the Committee)
of his “gross” Base Salary for the entire Plan Year (or the portion thereof
following his Commencement Date).
               (ii) “Excess Compensation” for a Plan Year means (A) a
Participant’s “gross” SARP Compensation before reduction by his Base Salary or
Incentive Compensation deferrals under the Plan earned in the Plan Year (or the
portion thereof following the SARP Entry Date), over (B) his Adjusted
Compensation for the Plan Year.
               (iii) “Adjusted Compensation” means the lesser of (A) the annual
maximum compensation limit in effect under Section 401(a)(17) of the Code or
(B) the Participant’s “net” SARP Compensation after reduction by his Base Salary
or Incentive

11



--------------------------------------------------------------------------------



 



Compensation deferrals under the Plan for the Pan Year (or the portion thereof
following his SARP Entry Date).
               (iv) “SARP Compensation” means the compensation of a SARP
participant, as defined and provided under the SARP for purposes of determining
such SARP participant’s deferral contribution and employer contributions with
respect to the SARP, calculated without regard to the maximum compensation limit
under Section 401(a)(17) of the Code, or such other amount as specified by the
Committee.
          (c) Special Rule with Respect to Newly Eligible Participants. A
Participant whose Commencement Date occurs on or after November 1 of a Plan Year
shall not receive the Additional Matching Credit for that Plan Year. A
Participant whose Commencement Date occurs on or after January 1 and before
November 1 of a Plan Year may be entitled to a Company Discretionary Credit
under Section 5.4 for that Plan Year, but shall not be entitled to an Additional
Matching Credit for that Plan Year.
     5.3. Retirement Credits.
          (a) Retirement Credit For each Plan Year, a Qualifying SARP
Participant shall receive a “Retirement Credit” under the Plan equal to his
Excess SARP Retirement Contribution for the Plan Year.
               (i) For purposes of this Section 5.3, “Qualifying SARP
Participant” is a Participant who (A) is a participant of the SARP and
(B) received a SARP Retirement Contribution for the Plan Year.
               (ii) “Excess SARP Retirement Contribution” for a Plan Year means
the (A) the SARP Retirement Contribution he would have received under the SARP
based on his “gross” SARP Compensation before reduction for Base Salary and
Incentive Compensation deferrals under the Plan for the Plan Year (or the
portion thereof following his SARP Entry Date), calculated without regard to the
maximum compensation limit under Section 401(a)(17) of the Code and the maximum
annual addition limits under Section 415 of the Code, reduced by (B) his actual
SARP Retirement Contribution for the Plan Year.
               (iii) “SARP Retirement Contribution” means the Company Retirement
Contribution, as defined and provided under the SARP, or such other or successor
non-elective employer contribution under the SARP as specified by the Committee.
               (iv) “SARP Compensation” means the compensation of a SARP
participant, as defined and provided under the SARP for purposes of determining
such SARP participant’s deferral contribution and employer contributions, or
such other amount as specified by the Committee.
          (b) Special Rule with Respect to Newly Eligible Participants. A
Participant whose Commencement Date occurs on or after November 1 of a Plan Year
shall not receive the Retirement Credit for that Plan Year. A Participant whose
Commencement Date occurs on or after January 1 and before November 1 of a Plan
Year may be entitled to a Company

12



--------------------------------------------------------------------------------



 



Discretionary Credit under Section 5.4 for that Plan Year, but shall not be
entitled to a Retirement Credit for that Plan Year.
     5.4 Discretionary Credit. For each Plan Year, the Compensation Committee
may award any particular Participant a “Discretionary Credit” under the Plan
equal to the amount determined by the Compensation Committee in its sole
discretion; provided, however, any Discretionary Credit provided under this
Section 5.4 shall be based on compensation paid to or services provided by the
Participant after the date the Participant’s Payment Election became
irrevocable.
     5.5. Allocating Company Contributions. A Participant’s Base Matching
Credits shall be credited to his Matching Sub-Account effective as of each
payroll period (or such later date as determined by the Committee). A
Participant’s Additional Matching Credits shall be credited to his Matching
Sub-Account effective as of the last day of the Plan Year (or such later date as
determined by the Committee) if the Participant is employed on such date. A
Participant’s Retirement Credit shall be credited to his Retirement Sub-Account
effective as of the last day of the Plan Year (or such other date as determined
by the Committee) if the Participant is employed on such date. A Participant’s
Discretionary Credit shall be credited to his Discretionary Sub-Account
effective as of the last day of the Plan Year (or such other date as determined
by the Committee) if the Participant is employed on such date.
     5.6. Vesting in Company Contributions. A Participant shall have a vested
interest in his Matching Sub-Account and Retirement Sub-Account equal to the
balance thereof multiplied by the vesting percentage applicable to him under the
vesting schedule in effect under the SARP, based on his years of service
thereunder, or such greater vesting percentage as may be determined by the
Committee. A Participant shall have a vested interest in his Discretionary
Sub-Account in accordance with the vesting schedule as shall be adopted by the
Compensation Committee, in its sole discretion, in connection with any
Discretionary Credits under the Plan. Upon a Participant’s Separation from
Service, the non-vested portion of his Account shall be immediately forfeited
effective as of the date of his Separation from Service. Participants are 100%
vested in their Base Salary and Incentive Compensation deferrals.
ARTICLE VI
EARNINGS CREDITS
     To the extent provided by the Committee in its sole discretion, each of the
Participant’s Sub-Accounts will be credited with Earnings Credits for each
calendar year or other period, based on the rate of interest established by the
Committee in its sole discretion, applying such policies and procedures
established by the Committee. By electing to defer any amount under the Plan (or
by receiving or accepting any benefit under the Plan), each Participant
acknowledges and agrees that the Affiliated Group is not and shall not be
required to make any specific investment in connection with the Plan. The
Participant’s Earnings Credits shall be credited to his respective Sub-Accounts,
effective as of the dates determined by the Committee.

13



--------------------------------------------------------------------------------



 



ARTICLE VII
PAYMENTS
     7.1 Date of Payment of Sub-Accounts. Except as otherwise provided in this
Article VII, a Participant’s Account shall commence to be paid as follows:
          (a) Retirement. Except as otherwise provided in this Article VII, upon
the Participant’s Separation from Service on or after his Retirement Date (other
than as a result of his death), the vested amounts credited to the Participant’s
Account shall be paid or commence to be paid in the calendar year following the
Participant’s Separation from Service in the form elected by the Participant
under Section 4.1(b) and 4.3(b) (or such later date as required under
Section 4.2).
          (b) Other Termination of Employment. In the event of a Participant’s
Separation from Service prior to his Retirement Date, the vested amounts
credited to such Participant’s Account shall be paid in a lump sum within ninety
(90) days following the Participant’s Separation from Service (or such later
date as required under Section 4.2).
     7.2. Mandatory Six-Month Delay. Except as otherwise provided in
Sections 7.5(a), 7.5(b) and 7.5(c), in no event may payments from the Account of
a Participant who is a Specified Employee commence prior to the first business
day of the seventh month following the Participant’s Separation from Service (or
if earlier, upon the Participant’s death).
     7.3. Death of Participant.
          (a) Time and Form of Payment. In the event that a Participant’s
Separation from Service is a result of his death, the vested amounts credited to
such Participant’s Account shall be paid to his Beneficiary in a lump sum within
ninety (90) days of his death. In the event of the Participant’s death after his
Separation from Service and before all installment payments payable to the
Participant under Section 7.1(a) have been paid, the Plan shall pay his
Beneficiary any remaining installment payments in accordance with the
installment schedule that has already commenced.
          (b) Beneficiary Designation. Each Participant shall file a Beneficiary
Designation Form with the Committee at the time the Participant files an initial
Payment Election. A Participant’s Beneficiary Designation Form may be changed at
any time prior to his death by the execution and delivery of a new Beneficiary
Designation Form. The Beneficiary Designation Form on file with the Committee
that bears the latest date at the time of the Participant’s death shall govern.
If a Participant fails to properly designate a Beneficiary in accordance with
this Section 7.3(b), then his Beneficiary shall be his estate.
     7.4. Withdrawal Due to Unforeseeable Emergency. A Participant during
employment shall have the right to request, on a form provided by the Committee,
an accelerated payment of all or a portion of his Account in a lump sum if he
experiences an Unforeseeable Emergency. The Committee shall have the sole
discretion to determine whether to grant such a request and the amount to be
paid pursuant to such request.

14



--------------------------------------------------------------------------------



 



          (a) Determination of Unforeseeable Emergency. Whether a Participant is
faced with an unforeseeable emergency permitting a payment under this
Section 7.4 is to be determined based on the relevant facts and circumstances of
each case, but, in any case, a payment on account of an Unforeseeable Emergency
may not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.
Payments because of an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the payment). Determinations of amounts
reasonably necessary to satisfy the emergency need must take into account any
additional compensation that is available if the Plan provides for cancellation
of a Deferral Election upon a payment due to an Unforeseeable Emergency.
However, the determination of amounts reasonably necessary to satisfy the
emergency need is not required to take into account any additional compensation
that due to the Unforeseeable Emergency is available under another nonqualified
deferred compensation plan but has not actually been paid, or that is available
due to the Unforeseeable Emergency under another plan that would provide for
deferred compensation except due to the application of the effective date
provisions of Section 409A of the Code.
          (b) Payment of Account. Payment shall be made within thirty (30) days
following the determination by the Committee that a withdrawal will be permitted
under this Section 7.4, or such later date as may be required under Section 7.2
hereof.
     7.5. Discretionary Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan as provided in this Section.
The provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.
          (a) Domestic Relations Orders. The Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code). Unless
otherwise provided in the domestic relations order, payment shall be made to
such individual in a lump sum payment within ninety (90) days of receipt of the
final domestic relations order approved by the Committee.
          (b) Conflicts of Interest. The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal government.
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to the extent
reasonably necessary to avoid the violation of an applicable Federal, state,
local, or foreign ethics law or conflicts of interest law (including where such
payment is reasonably necessary to permit the Participant to participate in
activities in the normal course of his or her position in which the Participant
would otherwise not be able to participate under an applicable rule).

15



--------------------------------------------------------------------------------



 



          (c) Employment Taxes. The Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under
Sections 3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement
Act (RRTA) tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of
the Code, where applicable, on compensation deferred under the Plan (the FICA or
RRTA amount). Additionally, the Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment, to pay the income tax
at source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.
          (d) Limited Cash-Outs. Subject to Section 7.2 hereof, the Committee
may, in its sole discretion, require a mandatory lump sum payment of amounts
deferred under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 409A of the Code.
          (e) Payment Upon Income Inclusion Under Section 409A. Subject to
Section 7.2 hereof, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan at any time the
Plan fails to meet the requirements of Section 409A of the Code. The payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A of the Code.
          (f) Payment of state, local, or foreign taxes. Subject to Section 7.2
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan to reflect payment of state,
local, or foreign tax obligations arising from participation in the Plan that
apply to an amount deferred under the Plan before the amount is paid or made
available to the participant (the state, local, or foreign tax amount). Such
payment may not exceed the amount of such taxes due as a result of participation
in the Plan. The payment may be made in the form of withholding pursuant to
provisions of applicable state, local, or foreign law or by payment directly to
the participant. Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the income tax at source on wages imposed under Section 3401 of the Code
as a result of such payment and to pay the additional income tax at source on
wages imposed under Section 3401 of the Code attributable to such additional
wages and taxes. However, the total payment under this acceleration provision
must not exceed the aggregate of the state, local, and foreign tax amount, and
the income tax withholding related to such state, local, and foreign tax amount.
          (g) Certain Offsets. Subject to Section 7.2 hereof, the Committee may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan

16



--------------------------------------------------------------------------------



 



as satisfaction of a debt of the Participant to the Company (or any entity which
would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code), where such debt is incurred in the
ordinary course of the service relationship between the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) and the Participant, the entire amount of
reduction in any of the taxable years of the Company (or any entity which would
be considered to be a single employer with the Company under Section 414(b) or
Section 414(c) of the Code) does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.
          (h) Bona fide disputes as to a right to a payment. Subject to
Section 7.2 hereof, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan where such
payments occur as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) of an arm’s length,
bona fide dispute as to the Participant’s right to the deferred amount.
          (i) Plan Terminations and Liquidations. Subject to Section 7.2 hereof,
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan as provided in Section 9.2 hereof.
Except as otherwise specifically provided in this Plan, including but not
limited to Section 3.4(b), this Section 7.5, 7.7 and Section 9.2 hereof, the
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.
     7.6. Delay of Payments. To the extent permitted under Section 409A of the
Code, the Committee may, in its sole discretion, delay payment under any of the
following circumstances, provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis:
          (a) Payments subject to Section 162(m). A payment may be delayed to
the extent that the Committee reasonably anticipates that if the payment were
made as scheduled, the Company’s deduction with respect to such payment would
not be permitted due to the application of Section 162(m) of the Code. If a
payment is delayed pursuant to this Section 7.6(a), then the payment must be
made either (i) during the Company’s first taxable year in which the Committee
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code, or (ii) during the period beginning
with the first business day of the seventh month following the Participant’s
Separation from Service (the “six month anniversary”) and ending on the later of
(x) the last day of the taxable year of the Company in which the six month
anniversary occurs or (y) the 15th day of the third month following the six
month anniversary. Where any scheduled payment to a specific Participant in a
Company’s taxable year is delayed in accordance with this paragraph, all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph must also be delayed. The Committee may not provide the
Participant an election with respect to the timing of the payment under this
Section 7.6(a). For purposes of this Section 7.6(a), the term Company includes
any entity which

17



--------------------------------------------------------------------------------



 



would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code.
          (b) Federal Securities Laws or Other Applicable Law. A Payment may be
delayed where the Committee reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; provided
that the delayed payment is made at the earliest date at which the Committee
reasonably anticipates that the making of the payment will not cause such
violation. For purposes of the preceding sentence, the making of a payment that
would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.
          (c) Other Events and Conditions. A payment may be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
     7.7. Calculation of Installment Payments. In the event that an Account is
paid in installments: (i) the first installment shall commence on the date
specified in Section 7.1 (subject to Section 7.2), and each subsequent
installment shall be paid on the commencement anniversary date until the Account
has been fully paid; (ii) the amount of each installment shall equal the
quotient obtained by dividing the Participant’s vested Account balance as of the
end of the month immediately preceding the month of such installment payment by
the number of installment payments remaining to be paid at the time of the
calculation; and (iii) the amount of such Account remaining unpaid shall
continue to be credited with gains, losses and earnings as provided in
Article VI hereof. By way of example, if the Participant elects to receive
payments of an Account in equal annual installments over a period of ten
(10) years, the first payment shall equal 1/10 of the vested Account balance,
calculated as described in this Section 7.7. The following year, the payment
shall be 1/9 of the vested Sub-Account balance, calculated as described in this
Section 7.7.
     7.8. Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article VII, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern. Notwithstanding the foregoing, payment must be made
no later than the latest possible date permitted under Section 409A of the Code.
     7.9. Discharge of Obligations. The payment to a Participant or his
Beneficiary of a his Account in a single lump sum or the number of installments
elected by the Participant shall discharge all obligations of the Affiliated
Group to such Participant or Beneficiary under the Plan with respect to that
Account.

18



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     8.1. General. The Company, through the Committee, shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof. The Committee shall have the full power, discretion and authority to
carry out the provisions of the Plan, including the authority to (a) resolve all
questions relating to eligibility for participation in the Plan and the amount
in the Account of any Participant and all questions pertaining to claims for
benefits and procedures for claim review, (b) resolve all other questions
arising under the Plan, including any factual questions and questions of
construction, and (c) take such further action as the Company shall deem
advisable in the administration of the Plan. The actions taken and the decisions
made by the Committee hereunder shall be final, conclusive, and binding on all
persons, including the Company, its shareholders, the other members of the
Affiliated Group, employees, Participants, and their estates and Beneficiaries.
In accordance with the provisions of Section 503 of ERISA, the Committee shall
provide a procedure for handling claims of Participants or their Beneficiaries
under the Plan. Such procedure shall be in accordance with regulations issued by
the Secretary of Labor and shall provide adequate written notice within a
reasonable period of time with respect to the denial of any such claim as well
as a reasonable opportunity for a full and fair review by the Committee of any
such denial.
     8.2. Compliance with Section 409A of the Code.
          (a) It is intended that the Plan comply with the provisions of
Section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be paid or made
available to Participants or Beneficiaries. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
          (b) Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, the Board, nor
the Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.
          (c) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service. For purposes of the Plan, the phrase “permitted
by Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409A(a)(1) of the
Code.

19



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND TERMINATION
     9.1. Amendment. The Company reserves the right to amend, terminate or
freeze the Plan, in whole or in part, at any time by action of the Board.
Moreover, the Committee may amend the Plan at any time in its sole discretion to
ensure that the Plan complies with the requirements of Section 409A of the Code
or other applicable law; provided, however, that such amendments, in the
aggregate, may not materially increase the benefit costs of the Plan to the
Company. In no event shall any such action by the Board or Committee adversely
affect any Participant or Beneficiary who has an Account, or result in any
change in the timing or manner of payment of the amount of any Account (except
as otherwise permitted under the Plan), without the consent of the Participant
or Beneficiary, unless the Board or the Committee, as the case may be,
determines in good faith that such action is necessary to ensure compliance with
Section 409A of the Code. To the extent permitted by Section 409A of the Code,
the Committee may, in its sole discretion, modify the rules applicable to
Deferral Elections, Payment Elections and Subsequent Payment Elections to the
extent necessary to satisfy the requirements of the Uniformed Service Employment
and Reemployment Rights Act of 1994, as amended, 38 U.S.C. 4301-4334.
     9.2. Payments Upon Termination of Plan. In the event that the Plan is
terminated, the amounts allocated to a Participant’s Sub-Accounts shall be paid
to the Participant or his Beneficiary on the dates on which the Participant or
his Beneficiary would otherwise receive payments hereunder without regard to the
termination of the Plan. Notwithstanding the preceding sentence, and subject to
Section 7.2 hereof:
          (a) Liquidation; Bankruptcy. The Board shall have the authority, in
its sole discretion, to terminate the Plan and pay each Participant’s entire
Account to the Participant or, if applicable, his Beneficiary within twelve
(12) months of a corporate dissolution taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(a),
provided that the amounts are included in the Participant’s gross income in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received): (i) the calendar year in which
the Plan termination and liquidation occurs; (ii) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture as
defined under Section 409A of the Code; or (iii) the first calendar year in
which the payment is administratively practicable.
          (b) Change in Control. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant’s entire Account to
the Participant or, if applicable, his Beneficiary pursuant to an irrevocable
action taken by the Board within the 30 days preceding or the 12 months
following a Change in Control, provided that this paragraph will only apply if
all agreements, methods, programs, and other arrangements sponsored by the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) immediately
after the time of the change in control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
Section 409A of the Code are terminated and paid with respect to each
Participant that experienced the Change in Control event, so that under the
terms of the

20



--------------------------------------------------------------------------------



 



termination and payment all such Participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within 12 months of the date the Company (or
any entity which would be considered to be a single employer with the Company
under Section 414(b) or Section 414(c) of the Code) irrevocably takes all
necessary action to terminate and liquidate the agreements, methods, programs,
and other arrangements.
          (c) Discretionary Terminations. The Board shall have the authority, in
its sole discretion, to terminate the Plan and pay each Participant’s entire
Account to the Participant or, if applicable, his Beneficiary, provided that:
(i) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company (or any entity which would be considered to
be a single employer with the Company under Section 414(b) or Section 414(c) of
the Code); (ii) The Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) terminates and liquidates all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Section 409A of the
Code if the same Participant had deferrals of compensation under all of the
agreements, methods, programs, and other arrangements that are terminated and
liquidated; (iii) no payments in liquidation of the Plan are made within 12
months of the date the Board takes all necessary action to irrevocably terminate
and liquidate the Plan other than payments that would be payable under the terms
of the Plan if the action to terminate and liquidate the Plan had not occurred;
(iv) all payments are made within 24 months of the date the Board takes all
necessary action to irrevocably terminate and liquidate the Plan; and (v) the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not adopt a
new plan that would be aggregated with any terminated and liquidated plan under
Section 409A of the Code if the same Participant participated in both plans, at
any time within three years following the date the Board takes all necessary
action to irrevocably terminate and liquidate the Plan.
          (d) Other Events. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant’s entire Account to
the Participant or, if applicable, his Beneficiary upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
ARTICLE X
MISCELLANEOUS
     10.1. Non-alienation of Deferred Compensation. Except as permitted by the
Plan, no right or interest under the Plan of any Participant or Beneficiary
shall, without the written consent of the Company, be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary. Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code and subject to Section 7.5(a) hereof, the Committee
shall honor a judgment, order or decree

21



--------------------------------------------------------------------------------



 



from a state domestic relations court which requires the payment of part or all
of a Participant’s or Beneficiary’s interest under this Plan to an “alternate
payee” as defined in Section 414(p) of the Code.
     10.2. Participation by Employees of Affiliated Group Members. Any member of
the Affiliated Group may, by action of its board of directors or equivalent
governing body and with the consent of the Company’s Board of Directors, adopt
the Plan; provided that the Company’s Board of Directors may waive the
requirement that such board of directors or equivalent governing body effect
such adoption. By its adoption of or participation in the Plan, the adopting
member of the Affiliated Group shall be deemed to appoint the Company its
exclusive agent to exercise on its behalf all of the power and authority
conferred by the Plan upon the Company and accept the delegation to the
Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the participating affiliate. An Eligible Employee who is
employed by a member of the Affiliated Group and who elects to participate in
the Plan shall participate on the same basis as an Eligible Employee of the
Company. The Account of a Participant employed by a participating member of the
Affiliated Group shall be paid in accordance with the Plan solely by such member
to the extent attributable to Base Salary or Incentive Compensation that would
have been paid by such participating member in the absence of deferral pursuant
to the Plan, unless the Board otherwise determines that the Company shall be the
obligor.
     10.3. Interest of Participant.
          (a) The obligation of the Company and any other participating member
of the Affiliated Group under the Plan to make payment of amounts reflected in
an Account merely constitutes the unsecured promise of the Company (or, if
applicable, the participating members of the Affiliated Group) to make payments
from their general assets and no Participant or Beneficiary shall have any
interest in, or a lien or prior claim upon, any property of the Affiliated
Group. Nothing in the Plan shall be construed as guaranteeing future employment
to Eligible Employees. It is the intention of the Affiliated Group that the Plan
be unfunded for tax purposes and for purposes of Title I of ERISA. The Company
may create a trust to hold funds to be used in payment of its and the Affiliated
Group’s obligations under the Plan, and may fund such trust; provided, however,
that any funds contained therein shall remain liable for the claims of the
general creditors of the Company and the other participating members of the
Affiliated Group.
          (b) In the event that, in the sole discretion of the Committee, the
Company and/or the other members of the Affiliated Group purchases an insurance
policy or policies insuring the life of any Participant (or any other property)
to allow the Company and/or the other members of the Affiliated Group to recover
the cost of providing the benefits, in whole or in part, hereunder, neither the
Participants nor their Beneficiaries or other distributees shall have nor
acquire any rights whatsoever therein or in the proceeds therefrom. The Company
and/or the other members of the Affiliated Group shall be the sole owner and
beneficiary of any such policy or policies and, as such, shall possess and may
exercise all incidents of ownership therein. A Participant’s participation in
the underwriting or other steps necessary to acquire such policy or policies may
be required by the Company and, if required, shall not be a suggestion of any
beneficial interest in such policy or policies to such Participant or any other
person.

22



--------------------------------------------------------------------------------



 



     10.4. Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any other person, firm or corporation any legal or
equitable right as against the Affiliated Group or the officers, employees or
directors of the Affiliated Group, except any such rights as are specifically
provided for in the Plan or are hereafter created in accordance with the terms
and provisions of the Plan.
     10.5. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
     10.6. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
     10.7. Relationship to Other Plans. The Plan is intended to serve the
purposes of and to be consistent with any incentive compensation plan approved
by the Committee for purposes of the Plan.
     10.8. Successors. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.
     10.9. Withholding of Taxes. Subject to Section 7.5 hereof, to the extent
required by the law in effect at the time payments are made, the Affiliated
Group may withhold or cause to be withheld from any amounts deferred or payable
under the Plan all federal, state, local and other taxes as shall be legally
required. The Affiliated Group shall have the right in its sole discretion to
(a) require a Participant to pay or provide for payment of the amount of any
taxes that the Affiliated Group may be required to withhold with respect to
amounts that the Company credits to a Participant’s Account or (b) deduct from
any amount of salary, bonus, incentive compensation or other payment otherwise
payable in cash to the Participant the amount of any taxes that the Company may
be required to withhold with respect to amounts that the Company credits to a
Participant’s Account.
     10.10. Electronic or Other Media. Notwithstanding any other provision of
the Plan to the contrary, including any provision that requires the use of a
written instrument, the Committee may establish procedures for the use of
electronic or other media in communications and transactions between the Plan or
the Committee and Participants and Beneficiaries. Electronic or other media may
include, but are not limited to, e-mail, the Internet, intranet systems and
automated telephonic response systems and may be used, without limitation, to
make elections or to make beneficiary designations required under the Plan.
     10.11. Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless

23



--------------------------------------------------------------------------------



 



the context clearly requires otherwise, the masculine pronoun wherever used
herein shall be construed to include the feminine pronoun.
     10.12. Participants Deemed to Accept Plan. By accepting any benefit under
the Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company or
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.
ARTICLE XI
PRIOR PLAN AND TRANSITION RULES
     11.1. Prior Plan.
          (a) Pre-2005 Deferrals. Any “amounts deferred” in taxable years
beginning before January 1, 2005 under the Prior Plan (within the meaning of
Section 409A of the Code) and any earnings thereon shall be governed by the
terms of the Prior Plan as in effect on October 3, 2004, and it is intended that
such amounts and any earnings thereon be exempt from the application of
Section 409A of the Code. Nothing contained herein is intended to materially
enhance a benefit or right existing under the Prior Plan as of October 3, 2004
or add a new material benefit or right to such Prior Plan. As of January 1,
2009, the Prior Plan is frozen, and neither the Company, its affiliates nor any
individual shall make or permit to be made any additional contributions or
deferrals under the Prior Plan (other than earnings) on or after that date.
          (b) Post-2004 Deferrals. Any “amounts deferred” in taxable years
beginning on or after January 1, 2005 (within the meaning of Section 409A of the
Code) under the Prior Plan and any earnings thereon shall be transferred to the
Plan and shall be governed by the terms and conditions of the Plan (the
“Transferred Amounts”).
          (c) Continuation of Participation and Payment Elections. Unless
otherwise determined by the Committee, participants of the Prior Plan who have
Transferred Amounts under the Plan will become Participants of the Plan as of
the Effective Date. The payment elections of such Participants under the Prior
Plan shall remain in effect under the Plan and may only be changed in accordance
with Section 4.2 or Section 11.2 hereof.
     11.2. Transition Relief for Payment Elections. A Participant designated by
the Committee may, no later than a date specified by the Committee (provided
that such date occurs no later than December 31, 2007 or such other date as
permitted under Section 409A of the Code) elect on a form provided by the
Committee to (a) change the date of payment of his Account to a date otherwise
permitted under the Plan or (b) change the form of payment of his Account to a
form of payment otherwise permitted under the Plan, without complying with the
special timing requirements of Section 4.2. Notwithstanding the preceding
sentence, a Participant cannot change his Payment Election to delay payment of
an amount that he would have otherwise received in the year such change is made
and a Participant may not change a

24



--------------------------------------------------------------------------------



 



Payment Election to accelerate the payment of an amount due to be paid in a
later year and cause such amount to be paid in the year the election change is
made. This Section 11.2 is intended to comply with the requirements of Notice
2007-86 and the applicable proposed and final Treasury Regulations issued under
Section 409A of the Code and shall be interpreted in a manner consistent with
such intent.

            ABERCROMBIE & FITCH CO.
      By:   /s/ Kevin Flatley         Kevin Flatley, Vice President of
Compensation & Benefits             

25